UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: May 31 Date of reporting period: July 1, 2011 - June 30, 2012 PROXY VOTING RECORDS PRESIDIO MULTI-STRATEGY FUND JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 26-Apr-2012 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN Management FOR FOR 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN Management FOR FOR 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS Management FOR FOR 1D. ELECTION OF DIRECTOR: ALEX GORSKY Management FOR FOR 1E. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management FOR FOR 1F. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management FOR FOR 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY Management FOR FOR 1H. ELECTION OF DIRECTOR: LEO F. MULLIN Management FOR FOR 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management FOR FOR 1J. ELECTION OF DIRECTOR: CHARLES PRINCE Management FOR FOR 1K. ELECTION OF DIRECTOR: DAVID SATCHER Management FOR FOR 1L. ELECTION OF DIRECTOR: WILLIAM C. WELDON Management FOR FOR 1M. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management FOR FOR 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management FOR FOR 3. APPROVAL OF THE COMPANY'S 2012 LONG- TERM INCENTIVE PLAN Management FOR FOR 4. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management FOR FOR 5. SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Shareholder AGAINST FOR 6. SHAREHOLDER PROPOSAL ON BINDING VOTE ON POLITICAL CONTRIBUTIONS Shareholder AGAINST FOR 7. SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL METHODS FOR TRAINING Shareholder AGAINST FOR PRESIDIO MULTI-STRATEGY FUND PEPSICO, INC. Security Meeting Type Annual Ticker Symbol PEP Meeting Date 02-May-2012 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: S.L. BROWN Management FOR FOR 1B. ELECTION OF DIRECTOR: I.M. COOK Management FOR FOR 1C. ELECTION OF DIRECTOR: D. DUBLON Management FOR FOR 1D. ELECTION OF DIRECTOR: V.J. DZAU Management FOR FOR 1E. ELECTION OF DIRECTOR: R.L. HUNT Management FOR FOR 1F. ELECTION OF DIRECTOR: A. IBARGUEN Management FOR FOR 1G. ELECTION OF DIRECTOR: I.K. NOOYI Management FOR FOR 1H. ELECTION OF DIRECTOR: S.P. ROCKEFELLER Management FOR FOR 1I. ELECTION OF DIRECTOR: J.J. SCHIRO Management FOR FOR 1J. ELECTION OF DIRECTOR: L.G. TROTTER Management FOR FOR 1K. ELECTION OF DIRECTOR: D. VASELLA Management FOR FOR 1L. ELECTION OF DIRECTOR: A. WEISSER Management FOR FOR 2. RATIFY THE APPOINTMENT KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2012. Management FOR FOR 3. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management FOR FOR 4. RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER OUR 2007 LONG-TERM INCENTIVE PLAN. Management FOR FOR 5. SHAREHOLDER PROPOSAL - LOBBYING PRACTICES REPORT. Shareholder AGAINST FOR 6. SHAREHOLDER PROPOSAL - FORMATION OF RISK OVERSIGHT COMMITTEE. Shareholder AGAINST FOR 7. SHAREHOLDER PROPOSAL - CHAIRMAN OF THE BOARD SHALL BE AN INDEPENDENT DIRECTOR. Shareholder AGAINST FOR PRESIDIO MULTI-STRATEGY FUND PFIZER INC. Security Meeting Type Annual Ticker Symbol PFE Meeting Date 26-Apr-2012 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management FOR FOR 1B. ELECTION OF DIRECTOR: M. ANTHONY BURNS Management FOR FOR 1C. ELECTION OF DIRECTOR: W. DON CORNWELL Management FOR FOR 1D. ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management FOR FOR 1F. ELECTION OF DIRECTOR: HELEN H. HOBBS Management FOR FOR 1G. ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management FOR FOR 1H. ELECTION OF DIRECTOR: JAMES M. KILTS Management FOR FOR 1I. ELECTION OF DIRECTOR: GEORGE A. LORCH Management FOR FOR 1J. ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management FOR FOR 1K. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management FOR FOR 1L. ELECTION OF DIRECTOR: IAN C. READ Management FOR FOR 1M. ELECTION OF DIRECTOR: STEPHEN W. SANGER Management FOR FOR 1N. ELECTION OF DIRECTOR: MARC TESSIER-LAVIGNE Management FOR FOR 2. RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management FOR FOR 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management FOR FOR 4. SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF POLITICAL CONTRIBUTIONS. Shareholder AGAINST FOR 5. SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT. Shareholder AGAINST FOR 6. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. Shareholder AGAINST FOR 7. SHAREHOLDER PROPOSAL REGARDING ADVISORY VOTE ON DIRECTOR PAY. Shareholder AGAINST FOR PRESIDIO MULTI-STRATEGY FUND THE COCA-COLA COMPANY Security Meeting Type Annual Ticker Symbol KO Meeting Date 25-Apr-2012 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HERBERT A. ALLEN Management FOR FOR 1B. ELECTION OF DIRECTOR: RONALD W. ALLEN Management FOR FOR 1C. ELECTION OF DIRECTOR: HOWARD G. BUFFETT Management FOR FOR 1D. ELECTION OF DIRECTOR: RICHARD M. DALEY Management FOR FOR 1E. ELECTION OF DIRECTOR: BARRY DILLER Management FOR FOR 1F. ELECTION OF DIRECTOR: EVAN G. GREENBERG Management FOR FOR 1G. ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management FOR FOR 1H. ELECTION OF DIRECTOR: MUHTAR KENT Management FOR FOR 1I. ELECTION OF DIRECTOR: DONALD R. KEOUGH Management FOR FOR 1J. ELECTION OF DIRECTOR: ROBERT A. KOTICK Management FOR FOR 1K. ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management FOR FOR 1L. ELECTION OF DIRECTOR: DONALD F. MCHENRY Management FOR FOR 1M. ELECTION OF DIRECTOR: SAM NUNN Management FOR FOR 1N. ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management FOR FOR 1O. ELECTION OF DIRECTOR: PETER V. UEBERROTH Management FOR FOR 1P. ELECTION OF DIRECTOR: JACOB WALLENBERG Management FOR FOR 1Q. ELECTION OF DIRECTOR: JAMES B. WILLIAMS Management FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Management FOR FOR 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management FOR FOR PRESIDIO MULTI-STRATEGY FUND ADOBE SYSTEMS INCORPORATED Security 00724F101 Meeting Type Annual Ticker Symbol ADBE Meeting Date 12-Apr-2012 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: EDWARD W. BARNHOLT Management FOR FOR 1B. ELECTION OF DIRECTOR: MICHAEL R. CANNON Management FOR FOR 1C. ELECTION OF DIRECTOR: JAMES E. DALEY Management FOR FOR 1D. ELECTION OF DIRECTOR: CHARLES M. GESCHKE Management FOR FOR 1E. ELECTION OF DIRECTOR: SHANTANU NARAYEN Management FOR FOR 2 APPROVAL OF THE AMENDMENT OF THE 2, INCREASE THE MAXIMUM NUMBER OF SHARES THAT MAY BE GRANTED AS INCENTIVE STOCK OPTIONS, AND APPROVE NEW PERFORMANCE METRICS AS DESCRIBED IN THE PROXY STATEMENT. Management FOR FOR 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUING FIRM FOR THE FISCAL YEAR ENDING ON NOVEMBER 30, 2012. Management FOR FOR 4 APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management FOR FOR GLAXOSMITHKLINE PLC Security 37733W105 Meeting Type Annual Ticker Symbol GSK Meeting Date 3-May-2012 Item Proposal Type Vote For/Against Management 1 TO RECEIVE AND ADOPT THE DIRECTORS' REPORT AND THE FINANCIAL STATEMENTS Management FOR FOR 2 TO APPROVE THE REMUNERATION REPORT Management FOR FOR 3 TO RE-ELECT SIR CHRISTOPHER GENT AS A DIRECTOR Management FOR FOR 4 TO RE-ELECT SIR ANDREW WITTY AS A DIRECTOR Management FOR FOR 5 TO RE-ELECT PROFESSOR SIR ROY ANDERSON AS A DIRECTOR Management FOR FOR 6 TO RE-ELECT DR STEPHANIE BURNS AS A DIRECTOR Management FOR FOR PRESIDIO MULTI-STRATEGY FUND 7 TO RE-ELECT STACEY CARTWRIGHT AS A DIRECTOR Management FOR FOR 8 TO RE-ELECT LARRY CULP AS A DIRECTOR Management FOR FOR 9 TO RE-ELECT SIR CRISPIN DAVIS AS A DIRECTOR Management FOR FOR 10 TO RE-ELECT SIMON DINGEMANS AS A DIRECTOR Management FOR FOR 11 TO RE-ELECT JUDY LEWENT AS A DIRECTOR Management FOR FOR 12 TO RE-ELECT SIR DERYCK MAUGHAN AS A DIRECTOR Management FOR FOR 13 TO RE-ELECT DR DANIEL PODOLSKY AS A DIRECTOR Management FOR FOR 14 TO RE-ELECT DR. MONCEF SLAOUI AS A DIRECTOR Management FOR FOR 15 TO RE-ELECT TOM DE SWAAN AS A DIRECTOR Management FOR FOR 16 TO RE-ELECT SIR ROBERT WILSON AS A DIRECTOR Management FOR FOR 17 TO RE-APPOINT AUDITORS Management FOR FOR 18 TO DETERMINE REMUNERATION OF AUDITORS Management FOR FOR 19 TO AUTHORISE THE COMPANY AND ITS SUBSIDIARIES TO MAKE DONATIONS TO POLITICAL ORGANISATIONS AND INCUR POLITICAL EXPENTITURE Management FOR FOR 20 TO AUTHORISE ALLOTMENT OF SHARES Management FOR FOR 21 TO DISAPPLY PRE-EMPTION RIGHTS* (SPECIAL RESOLUTION) Management FOR FOR 22 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES (SPECIAL RESOLTION) Management FOR FOR 23 TO AUTHORISE EXEMPTION FROM STATEMENT OF NAME OF SENIOR STATUTORY AUDITOR Management FOR FOR 24 TO AUTHORISE REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN AGM* (SPECIAL RESOLUTION) Management FOR FOR 25 TO RENEW THE GSK SHARESAVE PLAN Management FOR FOR 26 TO RENEW THE GSK SHAREREWARD PLAN Management FOR FOR STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 24-Apr-2012 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: HOWARD E. COX JR. Management FOR FOR ELECTION OF DIRECTOR: S.M. DATAR, PH.D. Management FOR FOR ELECTION OF DIRECTOR: ROCH DOLIVEUX, DVM Management FOR FOR PRESIDIO MULTI-STRATEGY FUND ELECTION OF DIRECTOR: LOUISE L. FRANCESCONI Management FOR FOR ELECTION OF DIRECTOR: ALLAN C. GOLSTON Management FOR FOR ELECTION OF DIRECTOR; HOWARD L. LANCE Management FOR FOR ELECTION OF DIRECTOR: WILLIAM U PARFET Management FOR FOR ELECTION OF DIRECTOR; RONDA E. STRYKER Management FOR FOR 2 RATIFY THE APPOINTMENT OF ERNEST 7 YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTING FIRM FOR 2012. Management FOR FOR 3 APPROVAL OF AN AMENDMENT TO THE COMPANY’S RESTATED ARTICLES OF INCORPORATION TO IMPLEMENT A MAJORITY VOTE STANDARD FOR UNCONTESTED ELECTIONS OF DIRECTORS. Management FOR FOR 4 RE-APPROVAL OF THE MATERIALS TERMS OF THE PERFORMANCE GOALS UNDER THE EXECUTIVE BONUS PLAN. Management FOR FOR 5 APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S NAME EXECUTIVE OFFICER COMPENSATION. Management FOR FOR QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 6-Mar-2012 Item Proposal Type Vote For/Against Management 1. 01 ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management FOR FOR ELECTION OF DIRECTOR: STEPHEN M. BENNETT Management FOR FOR ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management FOR FOR ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management FOR FOR ELECTION OF DIRECTOR: THOMAS W. HORTON Management FOR FOR ELECTION OF DIRECTOR: PAUL E. JACOBS Management FOR FOR ELECTION OF DIRECTOR: ROBERT E. KAHN Management FOR FOR ELECTION OF DIRECTOR: SHERRY LANSING Management FOR FOR ELECTION OF DIRECTOR: DUANE A. NELLES Management FOR FOR ELECTION OF DIRECTOR: FRANCISCO ROS Management FOR FOR ELECTION OF DIRECTOR: BRENT SCOWCROFT Management FOR FOR ELECTION OF DIRECTOR: MARC I. STERN Management FOR FOR PRESIDIO MULTI-STRATEGY FUND 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 30, 2012. Management FOR FOR 3 TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Management FOR FOR 4 TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFCATE OF INCORPORATION TO ELIMINATE THE PLURALITY VOTING PROVISION. Management FOR FOR UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 11-Apr-2012 Item Proposal Type Vote For/Against Management 1A. ELECTON OF DIRECTOR: LOUIS R. CHENEVERT Management FOR FOR 1B. ELECTION OF DIRECTOR: JOHN V. FARACI Management FOR FOR 1C. ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management FOR FOR 1D. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management FOR FOR 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management FOR FOR 1F. ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management FOR FOR 1G. ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Management FOR FOR 1H. ELECTION OF DIRECTOR: HAROLD MCGRAW III Management FOR FOR 1I. ELECTION OF DIRECTOR: RICHARD B. MYERS Management FOR FOR 1J. ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management FOR FOR 1K. ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management FOR FOR 1L. ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management FOR FOR 2 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR. Management FOR FOR 3 ADVISORY VOTE TO APPOVE NAMED EXECUTIVE OFFICER COMPENSATION. Management FOR FOR PRESIDIO MULTI-STRATEGY FUND ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 27-Apr-2012 Item Proposal Type Vote For/Against Management ELECTON OF DIRECTOR: R. J. ALPERN Management FOR FOR ELECTION OF DIRECTOR: R.S. AUSTIN Management FOR FOR ELECTION OF DIRECTOR: S. E; BLOUNT Management FOR FOR ELECTION OF DIRECTOR: W. J. FERRELL Management FOR FOR ELECTION OF DIRECTOR: E. M. LIDDY Management FOR FOR ELECTION OF DIRECTOR: N. MCKINSTRY Management FOR FOR ELECTION OF DIRECTOR: P.N. NOVAKOVIC Management FOR FOR ELECTION OF DIRECTOR: W.A. OSBORN Management FOR FOR ELECTION OF DIRECTOR: S. C. SCOTT III Management FOR FOR ELECTION OF DIRECTOR: G. F. TILTON Management FOR FOR ELECTION OF DIRECTOR: M. D. WHITE Management FOR FOR 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS Management FOR FOR 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management FOR FOR 4. SHAREHOLDER PROPOSAL - TRANSPARENCY IN ANIMAL RESEARCH Shareholder AGAINST FOR 5. SHAREHOLDER PROPOSAL - LOBBYING DISCLOSURE Shareholder AGAINST FOR 6. SHAREHOLDER PROPOSAL - INDEPENDENT BOARD CHAIR Shareholder AGAINST FOR 7. SHAREHOLDER PROPOSAL - TAX GROSS-UPS Shareholder AGAINST FOR 8. SHAREHOLDER PROPOSAL - EQUITY RETENTION AND HEDGING Shareholder AGAINST FOR 9. SHAREHOLDER PROPOSAL - INCENTIVE COMPENSATION Shareholder AGAINST FOR SHAREHOLDER PROPOSAL - BAN ACCELERATED VESTING OF AWARDS UPON A CHANGE IN CONTROL Shareholder AGAINST FOR PRESIDIO MULTI-STRATEGY FUND MCCORMICK & COMPANY INCORPORATED Security Meeting Type Annual Ticker Symbol MKC Meeting Date 28-Mar-2012 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: J. P. BILBREY Management FOR FOR 1B. ELECTION OF DIRECTOR: J. T. BILBREY Management FOR FOR 1C. ELECTION OF DIRECTOR: J. M. FITZPATRICK Management FOR FOR 1D. ELECTION OF DIRECTOR: F. A. HRABOWSKI, III Management FOR FOR 1E. ELECTION OF DIRECTOR: P. LITTLE Management FOR FOR 1F. ELECTION OF DIRECTOR: M. D. MANGAN Management FOR FOR 1G. ELECTION OF DIRECTOR: M.M.V. PRESTON Management FOR FOR 1H. ELECTION OF DIRECTOR: G. A. ROCHE Management FOR FOR 1I. ELECTION OF DIRECTOR: G.M. STETZ, JR Management FOR FOR 1J ELECTION OF DIRECTOR: W.E. STEVENS Management FOR FOR 1K. ELECTION OF DIRECTOR: A.D. WILSON Management FOR FOR 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management FOR FOR SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ Matthew R. Lee Date: August 27, 2012 Matthew R. Lee President, Treasurer, Principal Executive Officer and Principal Financial Officer, Presidio Multi-Strategy Fund
